DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on September 21, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed June 21, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 4-7 have been canceled. Claims 1-2, 8-12, 15-16, 30-33 and 35-40 are pending. Claims 1-2, 8-10, 15-16 and 30 have been amended. Claim 40 has been newly added. Claims 30-33, 35 and 38-39 have been withdrawn. Claims 1-2, 8-12, 15-16, 36-37 and 40 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/332,297 and PCT application PCT/US17/31351 filed on 5/5/2016 and 5/5/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 5/5/2016. 




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2021 and 9/21/2021 were received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 15-16, 36-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al. WO2014/197748, published 12/11/2014 (hereinafter Gersbach, reference of record) in view of Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xie, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed June 21, 2021 and newly applied to claim 40. A reply to applicant’s arguments is found below.
Gersbach describes CRSPR Cas9-based systems and viral based delivery methods for performing genomic alterations of genes in muscle tissues (Gersbach, para 4). Gersbach describes targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy (Gersbach, S. aureus (SaCas9) which recognize a protospacer adjacent motif of NNGRRT (PAM sequence corresponding to instant SEQ ID NO: 24) for the deletion of exons 45-55 (Gersbach, Table 8 pg 97). Gersbach describes the use of AAV vectors to deliver CRISPR constructs, including Cas9 and up to two gRNA expression cassettes within a single AAV vector (Gersbach, para 188 and Fig 39). Gersbach does not expressly describe a first gRNA comprising SEQ ID NO: 1 and a second gRNA molecule comprising SEQ ID NO: 2 as recited in newly amended independent claim 8.
Xie describes a publically available software program and corresponding methodologies for the rational design of gRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the gRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using gRNA cas9 (Xi, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design gRNAs corresponding to SEQ ID NO: 1 and a second gRNA molecule comprising SEQ ID NO: 2 and apply it to the CRSPR Cas9-based genomic editing systems for targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy as described by Gersbach. It would have been a matter of applying known gRNA design prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by arguing that none of the cited references, alone or in combination, discloses, teaches, or suggests the specific gRNAs or their specific combinations in the same vector as claimed, nor was there any expectation of success in achieving exceptionally high editing efficiencies as reported in the instant invention. Applicant points to Table 1 and Fig 1 and 2 from the instant specification to show that the specific combination of gRNAs as claimed demonstrated exceptionally high editing efficiency. Applicant states that this technical effect was not expected or predicted based on the disclosures of Gersbach in view of Xi. 
prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design gRNAs corresponding to SEQ ID NO: 1 and a second gRNA molecule comprising SEQ ID NO: 2 and apply it to the CRSPR Cas9-based genomic editing systems for targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy as described by Gersbach. In particular, Gersbach expressly describes targeting the deletion of exon 51 within the DMD gene (a known hotspot region) for treating patients with Duchenne muscular dystrophy using SaCas9 proteins which recognize NNGRRT PAM sequences and two gRNAs (Gersbach, Table 8 pg 97 and para 188).  Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known hotspot gene target sequences. Thus, it would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to the DMD gene targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Thus, it would have been prima facie obvious to derive SEQ IDs NO: 1 and 2 identified in claim 8 following the rational sgRNA design methodologies described by Xie and apply it to the spCas9 gene editing complex described by Gersbach since there are a finite number of possible gRNAs which could target the deletion of exon 51 within the DMD gene. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different gRNAs in CRISPR-Cas9 systems. 
Furthermore, it is noted that applicants arguments for achieving “exceptional editing efficiency” which was a “surprising technical effect that was not expected or predicted based on the disclosure of the cited references” are not found persuasive. This argument is not evidenced by any factual findings, 
Applicant further argues that SEQ ID Nos: 1-15 are 21 or 22 nt in length. Applicant acknowledges that Xi discloses methods for the design of 20 nt targets, but argues that Xi provides preferred embodiments toward “truncated sgRNA with complementary lengths of 17 or 18 nt” which can be used to improve the specificity of the CRISPR-Cas nuclease system (Xi, pg 2-3). Applicant states that one of skill in the art would have not arrived at the sequences as claimed based on the teachings of Xi since shorter sequence would have been pursued instead. 
This arguments has been fully considered, but is not found persuasive. Although it is granted that Xi describes truncated gRNAs with lengths of 17 or 18 nt, it should be noted that non-preferred and alternative embodiments constitute prior art. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see MPEP 2123. Xi provides express embodiments to gRNAs ranging in size from at least 17-23 nt (23 nt sgRNA illustrated in Fig 5 for example). Absent evidence to the contrary, the gRNA design methodologies outlined by Xi would work equally well with 21 nt gRNAs. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 8-12, 15-16, 36-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10,704,060 (reference of record) in view of Xi (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make obvious claims 1-2, 8-12, 15-16, 36-37 and 40 of the instant invention if they were available as prior art in view of the disclosure of Xi. This rejection is newly applied to address applicants claim amendments on September 21, 2021. 
two gRNAs corresponding to SEQ ID Nos: 65 and 69 or SEQ ID Nos: 679 and 69. Furthermore, the patented claims identify a SaCas9 PAM sequence of NNGRRT in Tables 6 and 8 which targets a frameshift in exon 51 of the dystrophin gene.  Thus, the patented claims show that SaCas9 inherently recognizes a PAM sequence of NNGRRT.
Xie describes a publically available software program and corresponding methodologies for the rational design of gRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the gRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using gRNA cas9 (Xi, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design gRNAs corresponding to SEQ ID NO: 1 and a second gRNA molecule comprising SEQ ID NO: 2 and apply it to the CRSPR Cas9-based genomic editing systems for targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy as described in the patented claims. It would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to the DMD gene targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences. One would have been motivated to do this since the patented claims prima facie obvious to at the time the invention was made. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633